TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2015



                                     NO. 03-14-00618-CR


                                    John Anders, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the nunc pro tunc judgment adjudicating guilt entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s nunc pro tunc judgment adjudicating guilt. Therefore, the

Court affirms the trial court’s nunc pro tunc judgment adjudicating guilt. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.